DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of “a process stop module, configured to control the second BMC to stop the IPMI process running based on the I2C bus in response to the preset command; and a file transmission module, configured to control the first BMC to transmit the data file to the second BMC via the I2C bus by using a communication function of the I2C bus.” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, as indicated by the Remarks filed 01/05/2022, such features in conjunction with the rest of the claims are not taught by the outstanding office action (in particular CHOU, Remarks page 9). Similar limitations also recited in claim 1, last 4 lines, and claim 9, last 4 lines.  Thus claims 1-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20140215489, US 8473690, US 20100094999, US 20150089209, US 7860097, AND US 20150052596.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184